Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai(2007/0142489)  in view of Hansel et al.(2015/0080276).
	Sawai discloses flexible polyurethane foams of diphenymethane diisocyanate and polyester polyols and polyether polyols [note claim 3] as claimed, combined at an isocyanate index falling in overlap with those offered by the claims (see paragraphs [0015]-[0037], [0043], [0075], [0076], Examples and Tables 1 & 2).  Sawai recognizes placement of their formed articles within automobiles and other vehicles (paragraph [0065]). Placement with an engine compartment/room or even a traditional room within a vehicle of size to avail such a space [claim 5] would be a most readily envisioned location to place the articles of Sawai when utilized within an automobile or other vehicle as disclosed by Sawai  Further, deployment of the article(s) of Sawai  in the form of a slab [claim 4] in these applications and others disclosed by Sawai is a most readily envisioned form to employ its foams.   
Sawai differs from applicants’ claims in that densities as claimed are not particularly recited. However, densities in overlap are provided, along with the means to vary such (see Abstract and paragraphs[0053] & [0054]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have varied blowing agent as provided for by Sawai in order to operate among the density values provided for by Sawai for the purpose of achieving acceptable flexible foams in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Additionally, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Sawai differs from applicants’ claims in that Index values as claimed are not particularly recited. However, Index values in overlap with those claimed, including those of the alternatives recited at the end of applicant’s claim 1, are provided (see paragraph [0059]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have varied critical reactant materials provided for by Sawai over Index values provided for by Sawai in forming the products of Sawai for the purpose of achieving acceptably developed foam products in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)
 	Sawai differs from applicants’ claims in that fire retardants as claimed are not particularly recited. However, Hansel et al. discloses fire retardants, including expanded graphite and various phosphorus fire retardants, to be known for use in making polyurethanes, including flexible polyurethane foams (see paragraphs[0120]-[0136]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the expanded graphite and/or phosphorus fire retardants of Hansel et al. in the making of the products of Sawai for the purpose of achieving fire retardant flexible foams in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, as to amount of such, it would have been obvious for one having ordinary skill in the art to have utilized the fire retardants of Hansel et al. in any amount in forming the products of Sawai for the purpose of imparting acceptable fire retardant effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Hereto, it applies that it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,072,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patented invention are fully encompassed by the limits of the pending claims.  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within any selection(s) or arrangement of selections provided for by the limits of the patented claims for purposes of providing the invention of the patented claims for use by a practitioner in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimm et al. and De Witte et al. are cited for their disclosures of relevant flexible polyurethane foam preparations in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/                Primary Examiner, Art Unit 1765